Case 1:19-er-00632-GBD Document 43 Filed 08/28/20 Page 1 of 2
U.S, Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

 

August 18, 2020

 

The Honorable George B. Daniels

Chief United States District Judge g
Southern District of New York Zt

500 Pearl Street HON Coeg.K.

New York, New York 10007
Re: United States v. William Bradley, a/k/a “Red,” 19 Cr. 632 (GBD)
Dear Judge Daniels:

A status conference in the above-captioned case is scheduled for August 25, 2020, at
10 a.m. The Government writes respectfully to request that the Court adjourn the status conference
for approximately 60 days.

The Government and the defense have been engaged in discussions regarding possible pre-
trial disposition. While the discussions are progressing, the COVID-19 pandemic has imposed
some impediments and delays, and as such, the parties do not expect to be able to complete these
discussions prior to the scheduled conference. Therefore, the Government requests that the Court
adjourn the status conference for approximately 60 days, to allow these discussions to continue.

In the event that the Court grants the requested adjournment, and that standing orders of
the District do not already apply, in an abundance of caution, the Government respectfully requests
that the Court exclude time under the Speedy Trial Act, from August 25, 2020 to the date that the
conference is rescheduled, to permit the parties to continue discussions of possible pre-trial
disposition. The Government submits that the ends of justice served by the continuance outweigh
the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 

 

 
Cael 1t 99er1006822GBBD Ddouomeahte4 FitedcD6SlB/200 Prages220h22

Page 2

The undersigned has conferred with counsel for the defendant, who has consented to the
adjournment and exclusion of time.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney |

a .
py: Pye

Brett M. Kalikow

Assistant United States Attorneys

(212) 637-2220

cc: Jean Barrett, Esq. (via ECF)

 

 

 
